Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153153 & (56)                                                                                       Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 153153
                                                                   COA: 327112
                                                                   Wayne CC: 14-002156-FC
  RONALD TOWNSEND, II,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the December 17, 2015 judgment of the Court of Appeals is considered
  and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that
  part of the Court of Appeals opinion applying the facts of the case to MCR 6.310(C) and
  we REMAND this case to the Wayne Circuit Court for consideration of the defendant’s
  claim under MCR 6.310(C). In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining question presented should be reviewed by this
  Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 29, 2016
         t0922
                                                                              Clerk